
	

113 S2382 IS: Fair Raises for Seniors Act
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2382
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To establish the Consumer Price Index for Elderly Consumers for purposes of determining
			 cost-of-living increases under the Social Security Act, and to amend the
			 Internal Revenue Code of 1986 to apply payroll taxes to remuneration and
			 earnings from self-employment up to the contribution and benefit base and
			 to remuneration in excess of $250,000, and for other purposes.
	
	1.Short titleThis Act may be cited as the Fair Raises for Seniors Act.2.Consumer price index
			 for elderly consumers(a)In
			 GeneralThe Bureau of Labor Statistics of the Department of Labor
			 shall prepare and publish an index for each calendar month to be known as
			 the
			 Consumer Price Index for Elderly Consumers or CPI-E that indicates the average change over time in the prices paid by individuals in the United States
			 who are 62 years of age and older for a market basket of consumer goods
			 and services.(b)RequirementsIn carrying out subsection (a), the Bureau of Labor Statistics shall—(1)increase the number of individuals in the United States who are 62 years of age and older sampled
			 in the consumer expenditure survey used to establish the CPI-E above the
			 number of such individuals sampled for purposes of determining the
			 Consumer Price Index for Urban Wage Earners and Clerical Workers (CPI-W);(2)establish samples of market-based items, stores, and prices to represent the purchasing patterns of
			 older adults; and(3)examine the medical care component, including the cost and usage of prescription drugs, of the
			 CPI-E taking into account that older adults have different illnesses and
			 health care expenses, including dental expenses, than individuals in the
			 United States who are under 62 years of age.(c)Authorization of appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out the provisions of this section.(d)Effective
			 DateThe section shall apply with respect to calendar months
			 ending on or after July 31 of the calendar year following the calendar
			 year in
			 which this Act is enacted.3.Computation of
			 cost-of-living increases
			(a)In
			 generalSection 215(i) of the
			 Social Security Act (42 U.S.C. 415(i)) is amended—
				(1)in paragraph
			 (1)(G), by inserting before the period the following: , and, solely with
			 respect to any monthly insurance benefit payable under this title to an
			 individual who has attained age 62, effective for adjustments under this
			 subsection to the primary insurance amount on which such benefit is based
			 (or
			 to any such benefit under section 227 or 228) occurring after such
			 individual
			 attains such age, the applicable Consumer Price Index shall be deemed to
			 be the
			 Consumer Price Index for Elderly Consumers and such primary insurance
			 amount
			 shall be deemed adjusted under this subsection using such Index;
			 and
				(2)in paragraph (4),
			 by striking and by section 9001 and inserting , by
			 section 9001, and by inserting after 1986, the
			 following: and by section 3 of the Fair Raises for Seniors Act,.
				(b)Conforming
			 amendments in applicable former lawSection 215(i)(1)(C) of such
			 Act, as in effect in December 1978 and applied in certain cases under the
			 provisions of such Act in effect after December 1978, is amended by
			 inserting
			 before the period the following: , and, solely with respect to any
			 monthly insurance benefit payable under this title to an individual who
			 has
			 attained age 62, effective for adjustments under this subsection to the
			 primary
			 insurance amount on which such benefit is based (or to any such benefit
			 under
			 section 227 or 228) occurring after such individual attains such age, the
			 applicable Consumer Price Index shall be deemed to be the Consumer Price
			 Index
			 for Elderly Consumers and such primary insurance amount shall be deemed
			 adjusted under this subsection using such Index.
			(c)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 determinations made with respect to cost-of-living computation quarters
			 (as
			 defined in section 215(i)(1)(B) of the Social Security Act (42 U.S.C.
			 415(i)(1)(B))) ending on or after September 30 of the second calendar year
			 following the calendar year in which this Act is enacted.4.Payroll tax on
			 remuneration up to contribution and benefit base and more than
			 $250,000
				(a)
				In
			 general
				Paragraph (1) of
			 section 3121(a) of the Internal Revenue Code of 1986 is amended by
			 inserting
			 after such calendar year. the following: The preceding
			 sentence shall apply only to calendar years for which the contribution and
			 benefit base (as so determined) is less than $250,000, and, for such
			 calendar
			 years, only to so much of the remuneration paid to such employee by such
			 employer with respect to employment as does not exceed
			 $250,000..
			
				(b)
				Conforming
			 amendment
				Paragraph (1) of section 3121(a) of the Internal Revenue
			 Code of 1986 is amended by striking Act) to and inserting
			 Act), or in excess of $250,000, to.
			
				(c)
				Effective
			 date
				The amendments made by this section shall apply to
			 remuneration paid after December 31, 2014.
			
			5.
			Tax on net
			 earnings from self-employment up to contribution and benefit base and more
			 than
			 $250,000
			
				(a)
				In
			 general
				Paragraph (1) of section 1402(b) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					
						(1)
						in the case of
				the tax imposed by section 1401(a), the excess of—
						
							(A)
							that part of the
				net earnings from self-employment which is in excess of—
							
								(i)
								an amount equal
				to the contribution and benefit base (as determined under section
			 230 of the
				Social Security Act) which is effective for the calendar year in
			 which such
				taxable year begins, minus
							
								(ii)
								the amount of
				the wages paid to such individual during such taxable years; over
							
							(B)
							that part of the
				net earnings from self-employment which is in excess of the sum of—
							
								(i)
								the excess
				of—
								
									(I)
									the net earning
				from self-employment reduced by the excess (if any) of subparagraph
			 (A)(i) over
				subparagraph (A)(ii), over
								
									(II)
									$250,000,
				reduced by such contribution and benefit base, plus
								
								(ii)
								the amount of
				the wages paid to such individual during such taxable year in
			 excess of such
				contribution and benefit base and not in excess of $250,000;
				or
							.
			
				(b)
				Phaseout
				Subsection
			 (b) of section 1402 of the Internal Revenue Code of 1986 is amended by
			 adding
			 at the end the following: Paragraph (1) shall apply only to taxable
			 years beginning in calendar years for which the contribution and benefit
			 base
			 (as determined under section 230 of the Social Security Act) is less than
			 $250,000..
			(c)Effective
			 dateThe amendments made by this section shall apply to net
			 earnings from self-employment derived, and remuneration paid, after
			 December
			 31, 2014.6.Inclusion of
			 surplus
			 earnings for benefit determinations
			(a)Inclusion of
			 surplus average indexed monthly earnings in determination of primary
			 insurance
			 amounts
				Section 215(a)(1)(A) of the Social Security Act (42
			 U.S.C. 415(a)(1)(A)) is amended—(1)in clauses (i),
			 (ii), and (iii), by inserting basic before average
			 indexed monthly earnings each place it appears;
				(2)in clause (ii), by
			 striking and at the end;
				(3)in clause (iii),
			 by adding and at the end; and
				(4)by inserting after
			 clause (iii) the following new clause:
					
						(iv)1 percent or $1000 (whichever is less) of the individual’s surplus
				average indexed monthly
				earnings (determined under subsection (b)(1)(B)),
						.
				(b)Basic AIME and
			 surplus AIME
				(1)Basic
			 AIMESection 215(b)(1) of
			 such Act (42 U.S.C. 415(b)(1)) is amended—
					(A)in the matter preceding subparagraph (A), by inserting basic before
			 average; and
					(B)in subparagraph
			 (A), by striking paragraph (3) and inserting paragraph
			 (3)(A) and by inserting before the comma the following: to the
			 extent such total does not exceed the contribution and benefit base for
			 the
			 applicable year.
					(2)Surplus
			 AIME
					(A)In
			 generalSection 215(b)(1) of such Act (as amended by paragraph
			 (1)) is amended—
						(i)by
			 redesignating subparagraphs (A) and (B) as clauses (i) and (ii),
			 respectively;
						(ii)by
			 inserting (A) after (b)(1); and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(B)(i)An individual’s surplus
				average indexed monthly earnings shall be equal to the quotient
			 obtained by
				dividing—
										(I)the total (after adjustment under
				paragraph (3)(B)) of such individual’s surplus earnings (determined
			 under
				clause (ii)) for such individual’s benefit computation years
			 (determined under
				paragraph (2)), by
										(II)the number of months in those
				years.
										(ii)For purposes of clause (i) and paragraph
				(3)(B), an individual’s surplus earnings for a benefit computation
			 year are the
				total of such individual’s wages paid in and self-employment income
			 credited to
				such benefit computation year, to the extent such total (before
			 adjustment
				under paragraph (3)(B)) exceeds the contribution and benefit base
			 for such
				year.
									.(B)Conforming
			 amendmentThe heading for section 215(b) of such Act is amended
			 by striking Average Indexed Monthly Earnings and inserting Basic Average Indexed Monthly Earnings; Surplus Average Indexed Monthly
			 Earnings.
					(3)Adjustment of
			 surplus earnings for purposes of determining surplus AIMESection
			 215(b)(3) of such Act (42 U.S.C. 415(b)(3)) is amended—
					(A)in subparagraph
			 (A), by striking subparagraph (B) and inserting
			 subparagraph (C) and by inserting and determination of
			 basic average indexed monthly income after paragraph
			 (2);
					(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
					(C)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)For purposes of determining under
				paragraph (1)(B) an individual’s surplus average indexed monthly
			 earnings, the
				individual’s surplus earnings for a benefit
				computation year shall be deemed to be equal to the product of—
								(i)the individual’s surplus earnings for
				such year (as determined under clause (ii) of paragraph (1)(B)
			 without regard to this subparagraph), and
								(ii)the quotient described in
				subparagraph
				(A)(ii).
								.(c)Conforming amendments(1)Paragraphs (3)(A)(ii) and (6)(A) of section 203(a) of such Act (42 U.S.C. 403(a)) are each amended
			 by inserting basic before average indexed monthly earnings.(2)Subsections (b) and (c) of section 212 of such Act (42 U.S.C. 412) are each amended by striking average indexed monthly earnings and inserting basic average indexed monthly earnings, surplus  average indexed monthly earnings.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to individuals who initially become
			 eligible (within the meaning of section 215(a)(3)(B) of the Social
			 Security
			 Act (42 U.S.C. 415(a)(3)(B)) for old-age or disability insurance benefits
			 under title II of the
			 Social
			 Security Act, or who die (before becoming eligible for such benefits), in
			 any
			 calendar year after 2014.
